DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 10/09/2020. Claims 1-24 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McGill, JR. (US 20180194349 A1) in view of Zhou et al. (US 20170344838 A1,hereinafter “Zhou”).

Regarding claims 1, 18, 21 and 23, McGill, JR (Figs. 1-5) discloses a product comprising: an autonomous steering system comprising a steering interface (In either case, the vehicle 100 includes an adaptive control system 170 that is implemented to perform methods and other functions as disclosed herein relating to dynamically adapting controls (i.e., braking, steering, etc.; McGill, JR., at [0021]) within the vehicle 100 to account for inadequate driver inputs.) and constructed and arranged to concurrently accept and interpret human driver steering commands input by a human driver via at least one steering interface and autonomous steering commands input by an autonomous steering system (the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode. Such switching can be implemented in a suitable manner, now known or later developed. “Manual mode” means that all of or a majority of the navigation and/or maneuvering of the vehicle is performed according to inputs received from a user (e.g., human driver); McGill, JR., at [0060]) and at least [0061]), 
wherein the autonomous steering system is capable of shifting between at least a first steering mode and a second steering mode, the first steering mode being a steering mode in which the steering occurs exclusively on the basis of autonomous steering commands produced by the autonomous steering system (the expected inputs also include turn signals, shifting points of the transmission, and so on; McGill, JR., at [0027] and [0060]-[0061]) and 
the second steering mode being a steering mode in which steering occurs exclusively on the basis of human driver steering commands produced by a human driver via the manipulation of the at least one steering interface (As used herein, “cause” or “causing” means to make, force, compel, direct, command, instruct, and/or enable an event or action to occur or at least be in a state where such event or action may occur, either in a direct or indirect manner; McGill, JR., at [0079] and The vehicle 100 can include one or more actuators 150. The actuators 150 can be any element or combination of elements operable to modify, adjust and/or alter one or more of the vehicle systems 140; McGill, JR., at [0080]), wherein the product further comprises at least one camera (… available sensors may comprise cameras 126, sonar 125, LIDAR 124, radar 123, a global position system (GPS) sensor of the navigation system 147, and so on.; McGill, JR., [0030]).
McGill, JR. does not explicitly teach optical sensor configured to track at least one of the position or pose of a human appendage and wherein the autonomous steering system is configured to shift between steering modes based at least upon the tracked position or pose of the at least one human appendage. However, Zhou teaches or at least suggests  teach optical sensor configured to track at least one of the position or pose of a human appendage and wherein the autonomous steering system is configured to shift between steering modes based at least upon the tracked position or pose of the at least one human appendage (… a person's hands, an extremity may include a person's leg, neck, head, torso, implement, or other natural or synthetic appendage, etc.; Zhou at [0031]) and (… Other non-limited examples of activities include texting while driving, consuming food or beverages, etc., and corresponding feedback may include warning indicators, suggested destinations (e.g., pull over at rest stop), autonomous vehicle control, etc.; Zhou at [0069]).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed of the claimed invention to have modified McGill, JR. to include pose of the at least one human appendage, as taught by Zhou in order to provide higher-resolution, more accurate hand detection.

Regarding claim 2, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further,  McGill, JR. (Figs. 1-5) teaches wherein the autonomous steering system is further capable of shifting to a third steering mode wherein the at least one steering interface is manipulated by both the human driver and the autonomous steering system (the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode. Such switching can be implemented in a suitable manner, now known or later developed. “Manual mode” means that all of or a majority of the navigation and/or maneuvering of the vehicle is performed according to inputs received from a user (e.g., human driver); McGill, JR., at [0060]) and at least [0061]).

Regarding claim 3, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further,  McGill, JR. (Figs. 1-5) teaches wherein the at least one camera or optical sensor comprises a stereo camera arrangement (… available sensors may comprise cameras 126, sonar 125, LIDAR 124, radar 123, a global position system (GPS) sensor of the navigation system 147, and so on.; McGill, JR., [0030] and [0070], [0073]).

Regarding claim 4, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further,  McGill, JR. (Figs. 1-5) teaches wherein the product wherein the least one camera or optical sensor is configured to track the movement speed of the at least one human appendage (… available sensors may comprise cameras 126, sonar 125, LIDAR 124, radar 123, a global position system (GPS) sensor of the navigation system 147, and so on.; McGill, JR., [0030] and [0070], [0073]).

Regarding claim 5, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further,  McGill, JR. (Figs. 1-5) teaches wherein the least one camera (… available sensors may comprise cameras 126, sonar 125, LIDAR 124, radar 123, a global position system (GPS) sensor of the navigation system 147, and so on.; McGill, JR., [0030] and [0070], [0073]) or optical sensor is configured to track the proximity of the at least one human appendage to the at least one steering interface (The autonomous driving module(s) 160 can be configured to receive data from the sensor system 120 and/or any other type of system capable of capturing information relating to the vehicle 100 and/or the external environment of the vehicle 100; McGill, JR., at [0083]).

Regarding claim 6, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further,  McGill, JR. (Figs. 1-5) teaches wherein the product further comprises at least one torque sensor for sensing torque input to the steering interface by the human driver (The vehicle sensor(s) 121 can be configured to detect, and/or sense one or more characteristics of the vehicle 100. In one or more arrangements, the vehicle sensor(s) 121 can include a speedometer to determine a current speed of the vehicle 100; McGill, JR., at [0070], [0073]).

Regarding claim 7, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further,  McGill, JR. (Figs. 1-5) teaches wherein the torque input is torque sensed on a steering on column (… an inertial measurement unit (IMU), a dead-reckoning system, a global navigation satellite system (GNSS), a global positioning system (GPS), a navigation system 147, and/or other suitable sensors. The vehicle sensor(s) 121 can be configured to detect, and/or sense one or more characteristics of the vehicle 100; McGill, JR., at [0070], [0073]).

Regarding claim 8 McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further,  McGill, JR. (Figs. 1-5) teaches wherein the product further comprises at least one pressure sensor coupled to the steering interface for sensing pressure applied to the steering interface by the human driver (Various examples of different types of sensors will be described herein. However, it will be understood that the embodiments are not limited to the particular sensors described. The sensor system 120 can include one or more vehicle sensors 121. The vehicle sensor(s) 121 can detect, determine, and/or sense information about the vehicle 100 itself; McGill, JR., at [0070] and at least ¶ [0073]).

Regarding claim 9, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further,  McGill, JR. (Figs. 1-5) teaches wherein the product further comprises at least one capacitive touch sensor coupled to the steering interface for sensing a change in capacitance that applies at the capacitive touch sensor when the human driver touches the steering interface (… In one or more arrangements, the vehicle sensor(s) 121 can include one or more accelerometers, one or more gyroscopes, an inertial measurement unit (IMU); McGill, JR., at [0070] and at least ¶ [0073]).

Regarding claim 10, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further,  McGill, JR. (Figs. 1-5) teaches wherein the configuration of the at least one optical sensor or camera for tracking the position or pose of the at least one human appendage comprises at least one camera positioned to capture images of at least of the human driver's hands on or near a steering wheel (… In one or more arrangements, the vehicle sensor(s) 121 can include one or more accelerometers, one or more gyroscopes, an inertial measurement unit (IMU); McGill, JR., at [0070] and at least ¶ [0073]).

Regarding claim 11, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further, McGill, JR. (Figs. 1-5) teaches wherein the configuration of the autonomous steering to shift between steering modes based at least upon the tracked position or pose of the at least one human appendage comprises the use of an image analysis system to determine that every digit of the at least one hand of the human driver has flicked from a curled or clenched pose to a fully extended position and wherein the autonomous steering system is configured to change steering modes based at least upon this determination (the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode. Such switching can be implemented in a suitable manner, now known or later developed. “Manual mode” means that all of or a majority of the navigation and/or maneuvering of the vehicle is performed according to inputs received from a user (e.g., human driver); McGill, JR., at [0060]) and at least [0061]) and (The autonomous driving module(s) 160 can be configured to receive data from the sensor system 120 and/or any other type of system capable of capturing information relating to the vehicle 100 and/or the external environment of the vehicle 100; McGill, JR., at [0083).

Regarding claim 12, McGill, JR. (Figs. 1-5) discloses a method comprising: using at least one camera or optical sensor to track at least one of the position or pose of at least one appendage of a human driver (the vehicle 100 is configured to switch selectively between an autonomous mode, one or more semi-autonomous operational modes, and/or a manual mode. Such switching can be implemented in a suitable manner, now known or later developed. “Manual mode” means that all of or a majority of the navigation and/or maneuvering of the vehicle is performed according to inputs received from a user (e.g., human driver); McGill, JR., at [0060]) and at least [0061]); (the expected inputs also include turn signals, shifting points of the transmission, and so on; McGill, JR., at [0027] and [0060]-[0061]); and changing a steering mode of an autonomous steering system based at least upon the correlation data.
McGill, JR. does not explicitly teach producing correlation data by correlating the at least one of the position or pose of the at least one appendage of the human driver to data collected from at least one steering interface or from at least one sensor configured to sense interaction with the at least one steering interface by the human driver. However, Zhou teaches or at least suggests  teach producing correlation data by correlating the at least one of the position or pose of the at least one appendage of the human driver to data collected from at least one steering interface or from at least one sensor configured to sense interaction with the at least one steering interface by the human driver (… a person's hands, an extremity may include a person's leg, neck, head, torso, implement, or other natural or synthetic appendage, etc.; Zhou at [0031]) and (… Other non-limited examples of activities include texting while driving, consuming food or beverages, etc., and corresponding feedback may include warning indicators, suggested destinations (e.g., pull over at rest stop), autonomous vehicle control, etc.; Zhou at [0069]).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed of the claimed invention to have modified McGill, JR. to include pose of the at least one appendage of the human driver to data collected from at least one steering interface, as taught by Zhou in order to provide higher-resolution, more accurate hand detection.

Regarding claim 13, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further, McGill, JR. (Figs. 1-5) teaches wherein the at least one camera or optical sensor comprises a stereo camera arrangement(… available sensors may comprise cameras 126, sonar 125, LIDAR 124, radar 123, a global position system (GPS) sensor of the navigation system 147, and so on.; McGill, JR., [0030] and [0070] and at least ¶ [0073]).

Regarding claim 14, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further, McGill, JR. (Figs. 1-5) teaches wherein the data collected from at least one steering interface or from at least one sensor configured to sense interaction with the at least one steering interface by the human driver comprises data from at least one capacitive touch sensor embedded in the at least one steering interface (The autonomous driving module(s) 160 can be configured to receive data from the sensor system 120 and/or any other type of system capable of capturing information relating to the vehicle 100 and/or the external environment of the vehicle 100; McGill, JR., at [0083]).

Regarding claim 15, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further, McGill, JR. (Figs. 1-5) teaches wherein the data collected from at least one steering interface or from at least one sensor configured to sense interaction with the at least one steering interface by the human driver comprises at least one torque sensor for sensing torque input to the steering interface by the human driver (The autonomous driving module(s) 160 can be configured to receive data from the sensor system 120 and/or any other type of system capable of capturing information relating to the vehicle 100 and/or the external environment of the vehicle 100; McGill, JR., at [0083]).


Regarding claim 16, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further, McGill, JR. (Figs. 1-5) teaches wherein the torque input is torque sensed on a steering on column (… an inertial measurement unit (IMU), a dead-reckoning system, a global navigation satellite system (GNSS), a global positioning system (GPS), a navigation system 147, and/or other suitable sensors. The vehicle sensor(s) 121 can be configured to detect, and/or sense one or more characteristics of the vehicle 100; McGill, JR., at [0070] and at least ¶ [0073]).

Regarding claim 17, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further, McGill, JR. (Figs. 1-5) teaches wherein the data collected from at least one steering interface or from at least one sensor configured to sense interaction with the at least one steering interface by the human driver comprises at least one pressure sensor coupled to the steering interface for sensing pressure applied to the steering interface by the human driver (Various examples of different types of sensors will be described herein. However, it will be understood that the embodiments are not limited to the particular sensors described. The sensor system 120 can include one or more vehicle sensors 121. The vehicle sensor(s) 121 can detect, determine, and/or sense information about the vehicle 100 itself; McGill, JR., at [0070] and at least ¶ [0073]).

Regarding claim 19, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further, McGill, JR. (Figs. 1-5) teaches wherein the at least one sensor other than an optical sensor is a capacitive touch sensor (… In one or more arrangements, the vehicle sensor(s) 121 can include one or more accelerometers, one or more gyroscopes, an inertial measurement unit (IMU); McGill, JR., at [0070] and at least ¶ [0073]).

Regarding claim 20, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further, McGill, JR. (Figs. 1-5) teaches wherein the at least one sensor other than an optical sensor is a pressure sensor (Various examples of different types of sensors will be described herein. However, it will be understood that the embodiments are not limited to the particular sensors described. The sensor system 120 can include one or more vehicle sensors 121. The vehicle sensor(s) 121 can detect, determine, and/or sense information about the vehicle 100 itself; McGill, JR., at [0070] and at least ¶ [0073]).

Regarding claims 22 and 24, McGill, JR.., as modified by Zhou discloses the claimed invention substantially as explained above. Further, Zhou teaches or at least suggests wherein the human appendage comprises a human hand (… a person's hands, an extremity may include a person's leg, neck, head, torso, implement, or other natural or synthetic appendage, etc.; Zhou at [0031]) and (… Other non-limited examples of activities include texting while driving, consuming food or beverages, etc., and corresponding feedback may include warning indicators, suggested destinations (e.g., pull over at rest stop), autonomous vehicle control, etc.; Zhou at [0069]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed of the claimed invention to have modified McGill, JR. to include the human appendage, as taught by Zhou in order to provide higher-resolution, more accurate hand detection.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663